DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 08/19/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,179,205 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on 08/19/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,864,320 has been reviewed and is accepted.  The terminal disclaimer has been recorded

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with James Cleary on 08/19/2022. 
The application has been amended as follows: 
Claim 1, line 19, “about the first and second hinge such that” is amended as follows: “about the first and second hinges such that”.
Claim 5, line 3, “with the first latch when” is amended as follows: “with the first securement latch when”.
Claim 7, line 2, “having tubing and a needle” is amended as follows: “having a tubing and a needle”.
Claim 9, line 2, “wings extending from the opposing side walls, each of” is amended as follows: “wings extending from the main body 
Claim 11, line 2, “comprising tubing and a needle” is amended as follows: “comprising a tubing and a needle”.
Claim 11, line 7, “the needle of the assembly” is amended as follows: “the needle of the needle assembly”.
Claim 11, line 13, “having needle receptacle” is amended as follows: “having a needle receptacle”.
Claim 13, line 2, “wings extending from the opposing side walls, each of” is amended as follows: “wings extending from the main body 

Allowable Subject Matter
 Claims 1-14 are allowed over the prior arts of records.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of records are Schweikert et al. (US 2015/0105727), Harris et al. (US 2004/0260250), Bressler et al. (US 2003/0181874).
Regarding claim 1, the cited prior arts fail to disclose/teach among all the limitation or render obvious a safety apparatus for a Huber needle assembly comprising a securement door coupled at the distal end of the main body wherein the securement door is movable between a first position to dock the main body to the needle and a second position enabling the main body to be de-docked from the needle and slid along the tubing for being positioned between the needle of the Huber needle assembly and an inlet of the tubing, in combination with the total structure and function as claimed. No combination of prior art was found to teach or suggest each and every element of claim 1.
Regarding claim 7, the cited prior arts fail to disclose/teach among all the limitation or render obvious a safety mechanism for a Huber needle assembly comprising a securement door at the distal end of the main body wherein the securement door is movable between a first position to dock the main body to the needle and a second position enabling the main body to be slid away from the needle and positioned along the tubing between the needle of the Huber needle assembly and an inlet of the tubing, in combination with the total structure and function as claimed. No combination of prior art was found to teach or suggest each and every element of claim 7.
Regarding claim 11, the cited prior arts fail to disclose/teach among all the limitation or render obvious a passive safety Huber needle system comprising a securement door at the distal end of the main body that is movable between a first position to secure the main body proximate the needle and a second position that enables the main body to be slid away from the needle, in combination with the total structure and function as claimed. No combination of prior art was found to teach or suggest each and every element of claim 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T ULSH whose telephone number is (571)272-9894. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 5712705421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG T ULSH/Examiner, Art Unit 3783